Title: To James Madison from Thomas Jefferson, 26 November 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Nov. 26. 09.
Your letter of the 6th. was recieved from our post office on the 24th. after my return from Bedford. I now re-inclose the letters of Mr. Short & Romanzoff, and with them a letter from Armstrong for your perusal, as there may be some matters in it not otherwise communicated. The infatuation of the British government & nation is beyond every thing immaginable. A thousand circumstances announce that they are on the point of being blown up, & they still proceed with the same madness & increased wickedness. With respect to Jackson I hear of but one sentiment, except that some think he should have been sent off. The more moderate step was certainly more advisable. There seems to be a perfect acquiescence in the opinion of the Government respecting Onis. The public interest certainly made his rejection expedient; and as that is a motive which it is not pleasant always to avow, I think it fortunate that the contending claims of Charles & Ferdinand furnished such plausible embarrasment to the question of right: for, on our principles, I presume, the right of the Junta to send a minister could not be denied. La Fayette, in a letter to me expresses great anxiety to recieve his formal titles to the lands in Louisiana. Indeed I know not why the proper officers have not sooner sent on the papers on which the grants might issue. It will be in your power to forward the grants or copies of them by some safe conveyance, as La Fayette says that no negociation can be effected without them.
I inclose you a letter from Majr. Neely, Chickasaw agent, stating that he is in possession of 2. trunks of the unfortunate Governor Lewis, containing public vouchers, the manuscripts of his Western journey, & probably some private papers. As he desired they should be sent to the president, as the public vouchers render it interesting to the public that they should be safely recieved, and they would probably come most safely if addressed to you, would it not be advisable that Major Neely should recieve an order on your part to forward them to Washington addressed to you, by the stage, & if possible under the care of some person coming on? When at Washington, I presume, the papers may be opened & distributed, that is to say, the Vouchers to the proper offices where they are cognisable; the Manuscript voyage Etc to Genl. Clarke who is interested in it, and is believed to be now on his way to Washington; and his private papers if any to his administrator, who is John Marks, his half brother. It is impossible you should have time to examine & distribute them; but if mr. Coles could find time to do it the family would have entire confidence in his distribution. The other two trunks which are in the care of Capt Russel at the Chickasaw bluffs, & which Pernier (Govr. Lewis’s servt.) says contain his private property, I write to Capt Russel, at the request of mr. Marks, to forward to mr. Brown at N. Orleans to be sent on to Richmond under my address. Pernier says that Governor Lewis owes him 240. D. for his wages. He has reci[e]ved money from Neely to bring him on here, & I furnish him to Washington, where he will arrive pennyless, and will ask for some money to be placed to the Governor’s account. He rides a horse of the Governor’s, which with the approbation of the Administrator I tell him to dispose of & give credit for the amount in his account against the Governor. He is the bearer of this letter and of my assurances of constant & affectionate esteem & respect
Th: Jefferson
